DECREE OF COURT
This cause coming on to be heard by the High Court of American Samoa, and it appearing to the said Court from the sworn petition filed therein, and from the sworn answers filed by Fanua E. Gurr and C. V. McCarty, Pay Officer United States Naval Station, Tutuila, guardian ad litem for Teuila D. F. Gurr and Bernard Gurr, infants, that E. W. Gurr is trustee, and Fanua E. Gurr and Teuila D.'F. Gurr and Bernard Gurr are the cestui que trustents under certain deeds of trust, conveying certain real estate named in said petition, and that it is necessary for the care and preservation of said real estate and for the maintenance and support of the beneficiary Fanua E. Gurr and for the maintenance, support and education of the beneficiaries, Teuila D. F. Gurr and Bernard Gurr, that the interest of said beneficiaries in a part of said real estate be sold by said trustee:
*280Now therefore, it is ordered and adjudged by the said High Court that the said E. W. Gurr, trustee, be and he is hereby empowered and directed to sell at public auction or private sale, the right, title and interest of said beneficiaries in the lot or parcel of land particularly described in the petition, said tract or parcel of land being part of the land known as Maloloa, together with the dwelling-house situaated thereon and all other appurtenances thereto belonging; and said E. W. Gurr, trustee, is ordered to execute and deliver to the purchaser all necessary and proper deeds and conveyances to the right, title and interest of said beneficiaries in said parcel of land and the dwelling-house situated thereon; and the said E. W. Gurr, trustee, is authorized to receive the proceeds of said sale, and he is directed to expend so much of the same as, in his judgment is necessary for the care and preservation of the real estate named in the petition, for the support and maintenance of said Fanua E. Gurr and for the support, maintenance and education of the beneficiaries Teuila D. F. Gurr and Bernard Gurr, and to invest the residue of said proceeds, if any, for the benefit of said beneficiaries, paying the income derived from said investment to the beneficiaries in accordance with the deed of trust conveying to him the tract of land known as Maloloa. And said E. W. Gurr, trustee, is directed to file an annual account with the High Court of American Samoa showing in detail the expenditure and investment of the proceeds of said sale. And .this proceeding is retained for such further orders and decrees as to this court may seem necessary.